Case 4:16-cv-00623-RGE-SB.] Document 166 Filed 11/20/18 Page 1 of 1

lN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

 

THOMAS ROSSLEY, JR.,
Case No. 4:16-CV-00623-RGE-SBJ
Plaintiff,

vs.
TAXATION OF COSTS
DRAKE UNIVERSITY AND DRAKE

UNIVERSITY BOARD OF TRUSTEES,

 

Defendants.

 

On October 12th, 2018, the Court granted the Defendant’s Motion for Summary Judgment
in part. ECF 15 3. On October 17th, 2018, the parties filed a stipulation requesting dismissal of
the remaining counts. ECF 158. On October 31st, 2018, the Defendant filed a Bill of Costs. ECF
164. The deadline for the Plaintiff’ s response was November 14th, 2018. The Plaintiff did not file
an objection.

Pursuant to 28 U.S.C. § 1920 and Federal Rule of Civil Procedure 54(d)(1), the prevailing
party is entitled to costs. A party is considered “prevailing” when judgment has been entered in its
favor. Here, the Court granted Summary Judgment in favor of the Defendant on some counts of
the Complaint but when doing so ordered the parties to pay their own costs. The subsequent
dismissal of the remaining counts was pursuant to a stipulation and judgment was not entered in
favor of either party.

The Bill of Costs filed by the Defendant is denied.

Dated this 20th day of Nove ber, 2018.

Z_A___ ' -\ MM
Frar)lic Severino v
Chief Deputy Clerk

